NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 16 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DAVID R. REED,                                  No.    17-17176

                Plaintiff-Appellant,            D.C. No. 4:16-cv-04471-JSW

 v.
                                                MEMORANDUM*
KRON/IBEW LOCAL 45 PENSION
PLAN; PENSION COMMITTEE OF THE
KRON/IBEW LOCAL 45 PENSION
PLAN; YOUNG BROADCASTING OF
SAN FRANCISCO, INC.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Northern District of California
                    Jeffrey S. White, District Judge, Presiding

                     Argued and Submitted February 13, 2019
                           Resubmitted May 14, 2019
                            San Francisco, California

Before: McKEOWN, W. FLETCHER, and MURGUIA, Circuit Judges.

      David Reed and Donald Gardner began a committed, long-term relationship

in 1998. Gardner worked for a television station, KRON-TV. KRON funded a

benefit plan (“Plan”) governed by the Employee Retirement Income Security Act


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
(“ERISA”) and administered by the Pension Committee (“Committee”).

According to the Plan’s choice-of-law provision, the Plan “shall be administered

and its provisions interpreted in accordance” with California law “in a manner

consistent with the requirements of the [Internal Revenue] Code [“the Code”] and

ERISA, as the same may be amended from time to time.”

      In 2004, Gardner and Reed registered as domestic partners. Gardner retired

on April 1, 2009 and began receiving pension benefits. Gardner and Reed married

in May 2014, five days before Gardner passed away. The pension payments

ceased upon Gardner’s death.

      Reed made a claim for a survivor-spousal benefit to the Committee. The

Committee denied the claim, stating that it “has consistently interpreted the term

spouse to exclude domestic partners.” Reed sued, and the parties filed cross-

motions for judgment on the pleadings. The district court granted the Committee’s

motion, finding that it did not abuse its discretion in denying Reed’s claim for

benefits.

      We review de novo a district court’s ruling on a motion brought under

Federal Rule of Civil Procedure 12(c). Lyons v. Chase Bank, N.A., 656 F.3d 877,

883 (9th Cir. 2011). If an ERISA plan grants discretionary authority to a plan

administrator to construe the terms of the Plan, we review the plan administrator’s

interpretation for abuse of discretion. Lehman v. Nelson, 862 F.3d 1203, 1216 (9th


                                          2
Cir. 2017). It is undisputed that the Plan granted such authority.

      The Committee abused its discretion by denying benefits to Reed. During

either time the Committee evaluated the Plan’s benefits in this case—in 2009 or in

2016—California law afforded domestic partners the same rights, protections, and

benefits as those granted to spouses. See Cal. Fam. Code § 297.5(a); see also

Koebke v. Bernardo Heights Country Club, 36 Cal. 4th 824, 837-89 (2005).

Neither ERISA nor the Code provided binding guidance inconsistent with applying

this interpretation of spouse to the Plan. See United States v. Windsor, 570 U.S.
744 (2013) (striking down the Defense of Marriage Act’s definitions of “spouse”

and “marriage” as unconstitutional); cf. 26 C.F.R. § 301.7701-18(c) (as of

September 2, 2016, the Code excludes registered domestic partners from the

definition of “spouse, husband, and wife”). Therefore, because Reed and Gardner

were domestic partners at the time of Gardner’s retirement, the Committee should

have awarded Reed spousal benefits in accordance with California law, as was

required by the Plan’s choice-of-law provision.

      We reverse the district court’s judgment and remand with instructions to

determine the payments owed to Reed. See Hearn v. W. Conference of Teamsters

Pension Tr. Fund, 68 F.3d 301, 305-06 (9th Cir. 1995).

      REVERSED and REMANDED with instructions.




                                          3